NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FOREST S. WHITAKER; KEISHA                      No.    16-73450
WHITAKER,
                                                Tax Ct. No. 18639-15L
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Forest S. Whitaker and Keisha Whitaker appeal from the Tax Court’s

summary judgment allowing the Commissioner of Internal Revenue

(“Commissioner”) to proceed with its collection action for the Whitakers’ federal

income tax liability for tax year 2013. We have jurisdiction under 26 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7482(a)(1). We review de novo. Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir.

2002). We affirm.

      Because the Tax Court properly determined that the Settlement Officer did

not abuse his discretion in rejecting the Whitakers’ request for an installment

agreement, the Tax Court properly granted summary judgment for the

Commissioner. See 26 U.S.C. § 6159; 26 C.F.R. § 301.6159-1(b)(1)(i) (IRS

Settlement Officer has discretion to accept or reject any proposed installment

plan); see also 26 U.S.C. § 6330(c)(3) (Settlement Officer must decide “whether

any proposed collection action balances the need for the efficient collection of

taxes with the legitimate concern of the person that any collection action be no

more intrusive than necessary.”).

      We reject as without merit the Whitakers’ contention that the IRS Office of

Appeals was biased.

      AFFIRMED.




                                          2                                   16-73450